                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

BETHANY LASPINA,                       :
on behalf of herself and others
similarly situated,                    :

     Plaintiffs,                       :
                                            CIVIL ACTION NO. 3:18-2018
           v.                          :
                                                  (JUDGE MANNION)
SEIU PENNSYLVANIA STATE                :
COUNCIL, et al.,
                                       :

     Defendants                        :


                                 ORDER

     In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

     (1)   the motions to dismiss plaintiff’s SAC, (Doc. 66), of union

           defendants, SEIU Local 32BJ, (Doc. 46), the Pennsylvania

           Joint Board of Workers United, (Doc. 52), and SEIU

           Healthcare PA, (Doc. 59), are GRANTED with respect to

           plaintiff’s federal claims against them, and plaintiff’s federal

           claims against union defendants are DISMISSED WITH

           PREJUDICE.

     (2)   the court declines to exercise supplemental jurisdiction over

           the plaintiff’s state laws claims against union defendants

           and these claims are DISMISSED WITHOUT PREJUDICE.
          (3)          the plaintiff’s SAC, (Doc. 66), against union defendants

                       is DISMISSED IN ITS ENTIRETY and, union defendants

                       are DISMISSED as parties in this action.




                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

DATE: August 29, 2019
18-2018-01-ORDER.wpd




                                                2
